*294Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randle Cooke appeals the district court’s order dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cooke v. Holder, No. 5:13-ct-03268-FL, 2014 WL 2558653 (E.D.N.C. June 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.